A considerable part of the plaintiff's claim was for certain articles of jewelry which she said the defendant's testatrix had taken from her and never returned. She was allowed to state, against the defendant's objection, the value of these articles, amongst others two diamond rings, one a gift to her father, and the other an heirloom in the family, which she testified were worth $100 each; a pearl and emerald ring, which she said was worth $75; a pair of gold bracelets, $10; pearl opera glasses, $10; locket and chain, $15.
The witness was not shown to have any knowledge of the value of such articles, but her estimate of their value was admitted because she claimed to have been the owner of them. This was manifest error. The exact question arose in Gregory *Page 58 
v. Fichtner, 27 Abbott New Cas. 86. A witness had been allowed by the trial court to state the value of jewelry which she claimed had been converted by the defendant's testator. The court, Pryor, J., says: "As a condition of the admissibility of her opinion it was necessary to show that she was competent to form an opinion; in other words, that she was an expert on the value of jewelry. That a witness can not testify as an expert unless he be an expert, is elementary law and familiar practice (7 Am.  Eng. Ency. L. 514). Yet, here, without any evidence whatever of her qualification to speak as to the value of the jewelry, the plaintiff was allowed to state the value as $1,857." And the court, for this and other errors, granted a new trial. See also Berg v. Spink, 24 Minn. 138; Allen v. Kirk, 81 Ia. 658; Ill. Cent. R.R. Co. v. Copeland, 24 Ill. 332;Buffum v. N.Y.  B.R.R. Co., 4 R.I. 221; Brown v. Prov. Springfield R.R. Co., 12 R.I. 238.
The defendant's exception to the admission of this testimony must be sustained. Inasmuch as a new trial must be granted upon this ground, we express no opinion as to the weight of the evidence or the newly discovered evidence which the defendant may introduce at the next trial.
A new trial is granted, and the case will be remanded to the Common Pleas Division for further proceedings.